t c memo united_states tax_court edward c and margaret c chang petitioners v commissioner of internal revenue respondent docket no filed date basil j boutris for petitioners james a whitten and usha ravi for respondent memorandum opinion gale judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction the issue for decision is whether petitioners filed their petition for redetermination within the 90-day period prescribed by sec_6213 background on date respondent issued and mailed to petitioners a statutory_notice_of_deficiency determining a deficiency of dollar_figure in petitioners' federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure the 90-day period for filing a petition for redetermination with this court expired on tuesday date the petition was received and filed by this court on date days after the mailing of the notice_of_deficiency the petition was properly addressed and mailed in an envelope bearing a privately metered postmark dated date and indicating the point of origin as campbell california the envelope did not bear a postmark or any other marking of the u s postal service the envelope in which the petition was received by this court is not torn or damaged and there are no markings indicating that additional postage was due or that the normal delivery of the envelope was otherwise disrupted the petition was dated date and was signed by petitioners' attorney included in the envelope with the petition was a check dated date in the amount of dollar_figure all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated to cover the filing fee drawn on the account of maynard professional_corporation discussion sec_6213 provides that a taxpayer ha sec_90 days after the mailing of the notice_of_deficiency not counting saturday sunday or a legal_holiday in the district of columbia as the last day to file a petition for redetermination with this court in all cases the jurisdiction of the court depends upon the timely filing of a petition rule c 97_tc_437 sec_7502 provides that the date of a u s postmark is deemed to be the date of delivery if the mailing requirements of that section are met however in the case of privately metered mail sec_7502 applies only if and to the extent provided by regulations prescribed by the secretary sec_7502 delegating the rules for privately metered mail to the regulations process reflected congressional concern that the postmark on such mail was susceptible to manipulation since it is possible to predate postmarks where mailing machines or other devices are used subsection b provides that a postmark not made by the united_states post office shall be deemed the date of delivery only to the extent permitted by regulations h rept 83d cong 2d sess in light of this concern the regulations promulgated under sec_7502 are quite exacting and provide as follows b if the postmark on the envelope or wrapper is made other than by the united_states post office the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united state post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes i that is was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date or the last day of the period prescribed for filing the document ii that the delay in receiving the document was due to a delay in the transmission of the mail and iii the cause of such delay sec_301_7502-1 proced admin regs the regulations thus provide two tests under which privately metered mail bearing a timely postmark received after the 90-day statutory filing period will be deemed timely filed under sec_7502 the first test requires that the petition be received not later than the time that mail postmarked at the same mailing point by the u s postal service on the last date prescribed for filing and sent by the same class of mail would ordinarily be received the second test applicable if the petition is received after the time prescribed in the preceding test requires that the taxpayer show i that the petition was actually deposited in the mail within the prescribed period for filing ii that the delay in receipt was due to a delay in the transmission of the mail and iii the cause of such delay in the instant case the petition was received by the court days after the last date prescribed for filing since the privately metered postmark on the envelope is date the last date prescribed for filing the petition will be deemed timely under the regulations if it was received within the time that mail of the same class would ordinarily be received if mailed on that date from the same point of origin the parties agree that the point of origin for these purposes is san jose california whether a petition has been received within the normal mailing period is a factual question and petitioners have the burden of proving that the 13-day delivery is within the normal mailing period for mail sent from san jose california to washington d c castro v commissioner tcmemo_1994_530 a u s postal service statistical programs coordinator in the san jose office called by respondent testified that the normal delivery time from san jose to washington d c in date wa sec_3 days for first class mail and to days for third class mail the envelope contains no markings indicating its postage class and petitioners have offered no other evidence on this point on this record we find that petitioners have failed to show that the petition was received within the time that mail deposited in san jose on date would ordinarily be received in washington d c as a result petitioners must show in the alternative that the petition was actually deposited in the mail on or before date prior to the last collection of mail that the delay in receiving the petition was due to a delay in the transmission of the mail and the cause for such delay as proof that the petition was mailed on date petitioners' attorney basil boutris testified on their behalf mr boutris testified that his office inadvertently failed to calendar the chang case and as a result he did not discover that the petition needed to be filed until date the last day prescribed for filing he testified that he accordingly prepared a petition used a private postage meter in an adjacent law office for postage so as to insure the envelope bore the correct date and then personally took the envelope containing the petition to the post office because it was election day and he was traveling that way to vote according to mr boutris he took the petition to the meridian branch of the san jose post office at approximately p m and handed it to a postal employee who reviewed the privately metered date on the envelope and dropped it in the bin this testimony is consistent with the policy of the u s postal service to check the accuracy of the date stamped on privately metered mail and only stamp the envelope with a u s postal service postmark if the date is incorrect however according to the u s postal service employee called by respondent this verification only occurs when the mail is presented to a postal employee we need not decide however whether mr boutris' uncorroborated testimony as to the mailing date is sufficient proof thereof because petitioners in any event have not satisfied their burden_of_proof as to the last two conditions found under sec_301_7502-1 proced admin regs namely petitioners have failed to establish that the delay in receipt was due to a delay in the transmission of the mail and the cause therefor petitioners cite 847_f2d_229 5th cir revg and remanding an order of this court in support of their contention that they have adequately explained the delay in rotenberry the court_of_appeals for the fifth circuit held that the taxpayer could meet his burden of proving the cause of delay with proof of general reasons for delay in mail delivery between the receiving station and the addressee without having to pinpoint the specific reason why the item of mail in question was delayed the petition at issue in rotenberry was mailed on december and received days later on december which this court found to be longer that the ordinary delivery time the court_of_appeals noted that the taxpayers had presented uncontroverted evidence of the following the dramatic increase in the volume of holiday mail the mailing by the irs of million tax_return forms on date the recognized proclivity of some post office employees to take time off leave early and work less diligently during the holidays the addition of temporary postal employees during the holiday rush with their known deficiencies in accuracy and efficiency the heavy airline passenger traffic during the holidays requiring that mail be pulled off flights and held for later flights causing mail handling delays at houston intercontinental airport of up to hours the inclement weather during the critical period and the adverse effect it had on travel in the district of columbia and the mail routine which calls for delivery of mail to the tax_court only once a day in the early morning so that any item received at its immediate post office during the day is not delivered until the next id pincite fn ref omitted on the basis of this evidence the court_of_appeals concluded that the taxpayers had met the requirements of sec_301 c iii b proced admin regs on brief petitioners attempt to bring themselves within a rotenberry scenario by repeated speculations about the impact of holiday conditions on mail service the mailing period at issue in this case is date the date on which petitioners allege the petition was mailed through date the date on which the petition was received in thanksgiving day fell on november we do not believe that petitioners have shown that holiday conditions existed that the commissioner had conceded that the delay in receipt was occasioned by a delay in the transmission of the mail the dispute was over the adequacy of the taxpayer's proof of the cause therefor would have had a significant impact on mail service during the relevant period in addition petitioners assert that there was a severe storm creating flooding conditions in the washington d c area on date even were we to accept this contention it at most accounts for a delay in receipt from friday november until tuesday or wednesday november or monday date was a federal_holiday finally in his testimony mr boutris made the bald assertion that there were delivery problems at the meridian branch of the san jose post office this assertion was not corroborated even though mr boutris testified that his secretary experienced the same problems because the foregoing evidence falls well short of that in rotenberry v commissioner supra we have no occasion to consider whether we should adopt the rotenberry standard in applying sec_301_7502-1 proced admin regs suffice it to say that petitioners have failed to prove that the delay in receipt was due to a delay in the transmission of the mail and the cause therefor even under the liberal rotenberry standard in any event rotenberry v commissioner supra would not be binding authority here because it is to the court_of_appeals for the ninth circuit that appeal of this case lies see hanna associates p c v commissioner tcmemo_1997_376 little v commissioner tcmemo_1995_491 oswald v commissioner tcmemo_1995_17 weinreich v commissioner tcmemo_1994_32 vanderstappen v commissioner tcmemo_1993_ see also 566_f2d_646 9th cir affg per curiam tcmemo_1975_195 because petitioners have failed to show that they meet the requirements of sec_301_7502-1 proced admin regs the petition is not rendered timely by sec_7502 and therefore was not timely filed under sec_6213 accordingly we grant respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
